NOT FOR PUBLICATION                         FILED
                         UNITED STATES COURT OF APPEALS                     NOV 18 2015
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT


 RUBEN GONZALES,                                     No. 13-56543

             Plaintiff - Appellant,                  D.C. No. 3:09-cv-00468-AJB-
                                                     WVG
   v.

 UNUM LIFE INSURANCE COMPANY                         MEMORANDUM *
 OF AMERICA; et al.,

             Defendants - Appellees.

                       Appeal from the United States District Court
                          for the Southern District of California
                       Anthony J. Battaglia, District Judge, Presiding

                          Argued and Submitted November 5, 2015
                                   Pasadena, California

Before: SCHROEDER and FRIEDLAND, Circuit Judges and CHHABRIA,**
District Judge.

        Ruben Gonzales applied for disability benefits under an ERISA plan.

Unum, the plan administrator, denied Gonzales’s application for benefits.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Vince Chhabria, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
Gonzales then brought this action against Unum. The district court affirmed

Unum’s denial of benefits, and Gonzales appealed. We affirm.

      All of Gonzales's arguments on appeal are without merit. Unum properly

disclosed the fact that it had communicated with Gonzales’s doctors. See Saffon v.

Wells Fargo & Co. Long Term Disability Plan, 522 F.3d 863, 873 n.4 (9th Cir.

2008). The district court adequately considered evidence that Unum had a conflict

of interest. See Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 967-69 (9th

Cir. 2006) (en banc). And for the reasons expressed in the district court's thorough

and well-reasoned decision, Unum did not abuse its discretion in determining

whether Gonzales was disabled under the Long-Term Disability Plan.1

      AFFIRMED.




1
      Though Gonzales asserted at oral argument that he also intended to
challenge the denial of benefits under the Short-Term Disability Plan, any such
challenge is waived. See In re Lowenschuss, 67 F.3d 1394, 1402 (9th Cir. 1995)
(“An issue not discussed in a brief, although mentioned in the Statement of Issues,
is deemed to be waived.”).

                                         2